Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered July 1, 1993, convicting defendant, after a jury trial, of attempted assault in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 31/2 to 7 years, 71/2 to 15 years, and 31/2 to 7 years, respectively, unanimously affirmed. Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered October 13, 1993, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. As for defendant’s claim, first raised at sentencing, that he was deprived of an opportunity to waive trial by jury by counsel’s having purportedly told him, when he made his purported request after commencement of jury selection, that his time to do so had lapsed, defendant has failed to create an adequate record as to what transpired between himself and counsel (see, People v Brown, 45 NY2d 852, 854), and, on the present record, we find no basis to reverse or to direct any further proceedings. We have considered defendant’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Andrias, JJ.